DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “31”, p. 14 line 27.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
On p. 7 line 18, “irreversibly” should be corrected to --irreversible--.
On p. 8 line 29, “each of the conductive ring is further” should be corrected to --each of the connected rings are further--.
On p. 9 line 5-6, “this type of rotatable connectors” should be corrected to--this type of rotatable connector--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 recites the limitation "probe" in line 12 of p. 16.  There is insufficient antecedent basis for this limitation in the claim. This is understood to correspond to the medical probe of the preamble of claim 1, but should be labeled as such for consistency.
Claim 4 recites the limitation "respective ring" in line 27 of p. 16.  There is insufficient antecedent basis for this limitation in the claim. These are understood to correspond to the multiple conductive rings of the preamble of claim 1, but should be labeled as such for consistency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 10-11, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fearnot et al. (US 20140107488 A1).
Regarding claim 1, Fearnot et al. disclose a medical probe (rotatable shaft 70 and transducer 28 [0035], Fig. 1, together corresponding to the medical probe), comprising: 
a guidewire (rotatable shaft 70 [0035]) which is configured to be inserted into an organ of a patient (within device 20 moved into circulatory system [0038]) and comprises:
one or more electrical devices fitted at a distal end of the guidewire (ultrasound element 42 [0028], Fig. 1);

a connector (slip ring assemblies 60 and 62 with lateral wall 78  [0037], Fig. 1, together taken to be connector given purpose of connecting conductors 50 and 52 to conductors 34 and 36 [0035], Fig. 1) at a proximal end of the probe (Fig. 1), which is fitted with multiple conductive rings (stationary contacts 64 and 66 can be conductive rings [0036], Fig. 1) that are positioned to mate with the respective exposed proximal ends of the conductors, and to maintain electrical contact with the conductors while the guidewire is rotated (slip ring assemblies 60 and 62 maintain conduction pathway between stationary - 64 and 66 - and rotational contacts 68 and 69 during rotation via sliding contact [0037]).
This further meets the limitations of:
Claim 2 requiring the maintenance of electrical contact via sliding of the exposed proximal ends of the conductors over the conductive rings; 
Claim 3 requiring the multiple conductors be disposed on an outside of the guidewire (as the conductors 50 and 52 pass through the wall of shaft 70 [0035], at those points, they are disposed externally). Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to completely dispose the conductors 50 and 52 externally of shaft 70 taught by Fearnot et al., since it In re Japikse, 86 USPQ 70; and
Claim 6 requiring the one or more electrical devices comprising a sensor (ultrasound element 42 [0028]).
Regarding claim 4, Fearnot et al. disclose the medical probe according to claim 1 and further disclose wherein the connecter is cylindrically shaped (understood to be cylindrical since Fig. 1 is a cross-section) and is further fitted with mating conductors attached to the cylindrical shape (conductors 34 and 36 [0035], Fig. 1), each mating conductor electrically coupled to a respective ring (attached to stationary contacts 64 and 66 [0037], Fig. 1).
Regarding claim 10, Fearnot et al. disclose a system (device for ultrasound imaging [abstract]), comprising: 
a medical probe (rotatable shaft 70 and transducer 28 [0035], Fig. 1, together corresponding to the medical probe), comprising: 
a guidewire (rotatable shaft 70 [0035]) which is configured to be inserted into an organ of a patient (within device 20 moved into circulatory system [0038]) and comprises:
one or more electrical devices fitted at a distal end of the guidewire (ultrasound element 42 [0028], Fig. 1); 
two or more conductors, which connect the electrical devices to a proximal end of the guidewire (conductors 50 and 52 [0035], Fig. 1), the conductors having proximal ends that are exposed at different positions (Fig. 1) along the proximal end of the guidewire (conductors 50 and 52 pass through wall of shaft 70 [0035] to couple to rotational contacts 68, 69 [0037], Fig. 1 - conductors 50 and 52 must be exposed to make contact, although as rotational contacts 68 and 69 are soldered or otherwise attached to conductors 50 and 52 
a connector (slip ring assemblies 60 and 62 with lateral wall 78  [0037], Fig. 1, together taken to be connector given purpose of connecting conductors 50 and 52 to conductors 34 and 36 [0035], Fig. 1) at a proximal end of the probe (Fig. 1), which is fitted with multiple conductive rings (stationary contacts 64 and 66 can be conductive rings [0036], Fig. 1) that are positioned to mate with the respective exposed proximal ends of the conductors, and to maintain electrical contact with the conductors while the guidewire is rotated (slip ring assemblies 60 and 62 maintain conduction pathway between stationary - 64 and 66 - and rotational contacts 68 and 69 during rotation via sliding contact [0037]); and
one or more external modules connected at the proximal end of the probe to operate the one or more electrical devices (conductors 34 and 36 connect with an ultrasound console [0037] which energizes ultrasound element 42 [0038]; console and device 20 are stated as separate entities, thus ultrasound console is implicitly external [0024]).
This further meets the limitations of:
Claim 11 requiring the external module be configured to operate one or more sensors; 
Claim 15, the method of which would inherently be performed by the system of claim 10 as aside from the structural limitations of claim 10, claim 15 recites only the steps of inserting a probe into the organ of a patient and operating the one or more electrical devices using the external modules. See MPEP 2112.02 I. PROCESS CLAIMS — PRIOR ART DEVICE ANTICIPATES A CLAIMED PROCESS IF THE DEVICE CARRIES OUT THE PROCESS DURING NORMAL OPERATION.
Claim 16 recites the method of claim 15 as well as wherein operating the electrical devices comprises operating one or more sensors, which would also inherently be performed by the system of claim 10 under normal operation. See MPEP 2112.02 as above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fearnot et al. (US 20140107488 A1) in view of Robinson (US 20040229496 A1).
Fearnot et al. disclose the medical probe according to claim 1, but fail to further disclose further comprising one or more visual indicators that are fitted at the proximal end of the probe and are configured to confirm electrical contact between the conductive rings and the exposed proximal ends of the conductors.
Robinson, in a similar device regarding an electrical connection, discloses an LED or visual indicators for visual feedback regarding electrical integrity of electrical connections [0032].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to include in the medical probe of Fearnot et al. a visual indicator as taught by Robinson in order to confirm the integrity of electrical connections [0032]. 
Claims 7-9, 12-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fearnot et al. (US 20140107488 A1) in view of Liu (US 20200060759 A1).
Regarding claims 7 and 12, Fearnot et al. respectively disclose the medical probe according to claim 6 and the system according to claim 11, but fail to disclose wherein the sensor comprises a magnetic position sensor.
Liu, in an analogous device, discloses a magnetic position sensor (localization sensor 20 in which current is generated in response to localization magnetic field in order to determine position of catheter [0066], and which is controlled from an external system [abstract])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to include in the medical probe and/or system of Fearnot et al. a magnetic position sensor and external system as taught by Liu in order to determine the position and direction of the catheter [0066]. 
	This further meets the limitations of claim 17 requiring the one or more sensors to comprise a magnetic position sensor, as the method would inherently be carried out by the system of claim 12. See MPEP 2112.02 as above. 
Regarding claims 8-9 and 13-14, Fearnot et al. disclose the medical probe according to claim 1 (with regard to claims 8-9) and the system according to claim 10 (with regard to claims 13-14), but fail to disclose wherein the one or more electrical devices comprise an electrosurgical tool or wherein the electrosurgical tool comprises a bi-polar electrode (claims 8-9), configured to be operated by the one or more external modules (claims 13-14).
Liu, in an analogous device, discloses an RF ablation catheter that may comprise bipolar electrodes [0070], where the RF ablation catheter is operated under the control of an external control system [0089], Fig. 9)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to include in the medical probe of Fearnot et al., the bipolar electrodes and external control system as taught by Liu in order to generate and deliver RF energy for surgical treatment [0107]. 
This further meets the limitations of claims 18-19 requiring the operation of one or more electrosurgical tools, specifically bipolar electrodes, as the method would inherently be carried out by the system of claim 14. See MPEP 2112.02 as above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL D MCCLELLAN whose telephone number is (571)272-1076. The examiner can normally be reached Monday - Friday 7:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/SAMUEL DOUGLAS MCCLELLAN/Examiner, Art Unit 3794